DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 1, immediately before the word “designed”, the word “form” contains a typographical error, and should be changed to the word “film”, otherwise a lack of antecedent basis occurs for the limitation “the oral film dosage form”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 
Indefiniteness and Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 recite the limitation "the high viscosity HPC" in line two of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7-9 recite the limitation "the high molecular weight polymer" in line one of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 9-12 recite the limitation "the high MW polymer" in line two of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction of the claims is required.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuiz et al (US 2007/0281003 A1), in view of Zerbe et al (US 2017/0157119 A1) and further in view of Dow (https://cms.chempoint.com/ic//IndustrialCellulosics/media/IndustrialCellulosics/CELLOSIZE-Technical-Handbook.pdf?ext=.pdf/CELLOSIZE%20Technical%20Handbook, 2002).

The film matrix further comprised, without limitation, surfactants [0184]. Release of the active agent (e.g., tadalafil, [0163]) varied by polymeric component and amount [0127-0127], whereby desirable rates of controlled release were taught [0130-0132].
Fuiz generally taught disintegrating films [abstract] comprising excipients [0185], however was silent a disintegrant, as recited in claim 1. Fuiz generally taught [0130] controlled release films, however, was silent 80 % release of the active in about 5 minutes to about 56 minutes, as recited in claim 1. Fuiz generally taught viscosity [previously discussed], however was silent the determination of viscosity at 2 % concentration in water and 25 º C, using a Brookfield LVF viscometer (spindle no. 2) at 60 rpm, as recited in claim 1.
Zerbe taught [abstract] solid oral film dosage forms for buccal and/or sublingual administration [0002]. The dosage form comprised an oral film (e.g., a film layer) comprising an active ingredient in a molecular dispersion within a polymeric film matrix [0013]. The film matrix contained a disintegrant [0044] and hydroxyethyl cellulose [0028]. Dissolution of the active ingredient (e.g., tadalafil, [0015]) (e.g., with surfactants, i.e., Labrafil® contained in the matrix), was at 70 % in 20 minutes, and 95 % in thirty minutes [Table 3, 7 % formulation; and, Figure 1]. As per Zerbe, an important requirement of 
Since Fuiz generally taught disintegrating films comprising excipients, it would have been prima facie obvious to include a disintegrant within the matrix of Fuiz, as taught by Zerbe. An ordinarily skilled artisan would have been motivated to form the film dosage form with releasing properties, as taught by Zerbe [Zerbe, 0044].
Since Fuiz generally taught obtaining desirable rates of controlled-release, it would have been prima facie obvious to one of ordinary skill in the art to release 70 % of the active ingredient in 20 minutes, and 95 % of the active in thirty minutes, as taught by Zerbe [Zerbe; Table 3 and Figure 1]. An ordinarily skilled artisan would have been motivated to form of a delivery system capable of achieving a desirable release profile, an important requirement of modern drug delivery technology, as taught by Zerbe [Zerbe; 0006, 0024].
The combination of Fuiz and Zerbe were silent the determination of viscosity at 2 % concentration in water and 25 º C, using a Brookfield LVF viscometer (spindle no. 2) at 60 rpm.
Dow taught [Table 1] the viscosity of 2 % hydroxyethyl cellulose solutions, measured with a LVF Brookfield viscometer at 25 ºC, spindle number 2 and 60 rpm.
Since Fuiz taught hydroxyethyl cellulose, it would have been prima facie obvious to one of ordinary skill in the art to include a Brookfield LVF viscometer (spindle no. 2) at 60 rpm, 2 % concentration and 25 º C within the teachings of Fuiz, as taught by Dow. The ordinarily skilled artisan would have been motivated to determine the viscosity of hydroxyethyl cellulose, as taught by Dow [Dow; Table 1].

Claims 3-5, 14-15 and 18 are rendered prima facie obvious over the teachings of Fuiz and Dow.
Claim 3 recites from about 0.5 % to about 3.5 % of the high viscosity HPC.
Claim 4 recites from about 1.0 % to about 2.0 % of the high viscosity HPC.
Claim 5 recites about 1.5 % of the high viscosity HPC.
Claim 15 recites 1.0 % to 5.0 % high molecular weight polymer having a viscosity of from 100 cps to 500 cps determined at 2 % concentration in water by weight at 25 ºC using a Brookfield LVF viscometer with spindle no. 2 at 60 rpm.
Claim 18 recites a polymer content of from about 55 % to about 65 %.
Fuiz taught hydroxypropyl cellulose [0345] in an amount of about 0 % to 95 % [0018]. Fuiz taught viscosity from about 400 cps to about 100,000 cps. Dow taught the viscosity of 2 % hydroxyethyl cellulose solutions, measured with a LVF Brookfield viscometer at 25 ºC, spindle number 2 and 60 rpm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Regarding claims 7-12, Fuiz taught polymers in an amount of about 0 % to 95 %, as previously discussed. Furthermore, Fuiz generally taught active ingredients, including tadalafil, as previously discussed. Fuiz was silent; however, the amount of the active agent, as recited in claims 7-12. Nevertheless, Zerbe taught [0023] active ingredients included, generally, from 0.01 % to 50 % (e.g., Zerbe’s teaching of tadalafil was previously discussed). The motivation to combine Zerbe with Fuiz was previously discussed.

The instant claim 8 recites the high molecular weight polymer to active agent weight ratio in the range of about 1:3 to about 1:45.
The instant claim 9 recites the high molecular weight polymer to active agent weight ratio in the range of about 1:3 to about 1:10.
The instant claim 10 recites the weight of the active agent is about 2 to about 50 times the weight of the high MW polymer.
The instant claim 11 recites the weight of the active agent is about 3 to about 45 times the weight of the high MW polymer.
The instant claim 12 recites the weight of the active agent is about 3 to about 10 times the weight of the high MW polymer.
Fuiz taught polymers in an amount of about 0 % to 95 %. Zerbe taught active ingredients included from 0.01 % to 50 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 13 is rendered prima facie obvious because Fuiz taught menthol [0103, 0168] and glycerol (e.g., glycerin) [0189].
Regarding claim 17, Fuiz generally taught controlled release films [previously discussed]; however, was silent more than about 60 % of the film dissolved after 5 minutes when dissolution was measured using paddles at 50 rpm in 1000 mL 0.5 % SLS, mesh 40.
Nevertheless, Zerbe taught dissolution profiles at 88 % in 5 minutes and 93 % in 7.5 minutes [Table 3, 18 % formulation; and, Figure 1]. Dissolution was measured using 
Claim 19 is rendered prima facie obvious because Fuiz taught solubility enhancing agents as additives [0197], where additives were taught in any desired amount within the range of up to about 80 %, desirably about 3 % to about 50 % [0187, 0193]. 
Claim 19 recites from about 20 % to about 27 % solubilizer. Fuiz taught solubility enhancing agents in any desired amount within the range of up to about 80 %, desirably about 3 % to about 50 %. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fuiz et al (US 2007/0281003 A1), in view of Zerbe et al (US 2017/0157119 A1) and further in view of Dow .
The 35 U.S.C. 103 rejection over Fuiz, Zerbe and Dow was previously discussed.
Additionally, Zerbe taught that [0056] testing (e.g., dissolution) was conducted using 1000 mL of 0.5% SLS dissolution media, which is effective in discriminating between different formulations. Dissolution was measured using paddles in 1000 mL 0.5 % SLS, mesh 40 [0016, 0056]. Dissolution profiles were taught at 6.21 % in 5 minutes [Table 3, 7 % formulation; and, Figure 1]. The motivation to combine Zerbe with Fuiz was previously discussed.
However, the combined teachings of Fuiz and Zerbe did not teach 75 rpm, as recited in claim 16.
Talwar taught [title and abstract] orally disintegrating compositions (e.g., films comprising film-forming polymers, including HEC and HPC were taught [0015, 0043]). Dissolution of the active from the polymeric matrix was measured using a paddle at 75 rpm [0014, 0016].
It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Talwar (dissolution measured at 75 rpm) within those of the combined teachings of Fuiz and Zerbe (dissolution of actives from film matrices). An ordinarily skilled artisan would have been motivated to measure dissolution, as taught by Talwar [Talwar, 0014 and 0016].

20 is rejected under 35 U.S.C. 103 as being unpatentable over Fuiz et al (US 2007/0281003 A1), in view of Zerbe et al (US 2017/0157119 A1), further in view of Dow (https://cms.chempoint.com/ic//IndustrialCellulosics/media/IndustrialCellulosics/CELLOSIZE-Technical-Handbook.pdf?ext=.pdf/CELLOSIZE%20Technical%20Handbook, 2002) and further in view of Cilurzo et al (US 2017/0143623 A1).
The 35 U.S.C. 103 rejection over Fuiz, Zerbe and Dow was previously discussed.
The combined teachings of Fuiz, Zerbe and Dow were silent maltodextrin, as recited in claim 20.
Cilurzo taught a film (e.g., orodispersible films taught at the title) based on maltodextrin, a not expensive, and easy to find, polymer. These films were characterized by suitable mechanical properties, in order to be handled during the manufacturing process [0010-0011].
Since Fuiz taught polymer-based films and drug delivery systems made therefrom, it would have been prima facie obvious to one of ordinary skill in the art to include maltodextrin within the teachings of Fuiz, as taught by Cilurzo. An ordinarily skilled artisan would have been motivated to include a not expensive, and easy to find, polymer with suitable mechanical properties, in order to handle the film during the manufacturing process, as taught by Cilurzo [Cilurzo; 0010-0011].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,254. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species recited in the claims of the issued patent (e.g., oral film providing transport of an active agent in a buccal cavity) falls within the genus (e.g., oral dosage film for sublingual administration) recited in the claims of the instant application, and thus read on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612